Name: Commission Implementing Regulation (EU) NoÃ 598/2012 of 5Ã July 2012 amending for the 172nd time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 6.7.2012 EN Official Journal of the European Union L 176/59 COMMISSION IMPLEMENTING REGULATION (EU) No 598/2012 of 5 July 2012 amending for the 172nd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 21 June 2012 the Sanctions Committee of the United Nations Security Council decided to remove two natural persons from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply after considering the de-listing requests submitted by these persons and the Comprehensive Reports of the Ombudsperson established pursuant to United Nations Security Council Resolution 1904(2009). On 27 June 2012, it decided to remove another natural person from the list. Furthermore, on 10 May 2012, 25 May 2012 and 21 June 2012, it decided to amend five entries on the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries under the heading Natural persons are deleted: (a) Rachid Fettar (alias (a) Amine del Belgio, (b) Amine di Napoli, (c) Djaffar, (d) Taleb, (e) Abu Chahid). Address: 30 Abdul Rahman Street, Mirat Bab Al-Wadi, Algeria. Date of birth: 16.4.1969. Place of birth: Boulogin, Algeria. Nationality: Algerian. Other information: Extradited from Italy to Algeria. Date of designation referred to in Article 2a (4) (b): 25.6.2003. (b) Chabaane Ben Mohamed Ben Mohamed Al-Trabelsi (alias Chabaane Ben Mohamed Trabelsi). Address: Number 2, Via Salvo DAcquisto 2, Varese, Italy. Date of birth: 1.5.1966. Place of birth: Manzal Tmim, Nabul, Tunisia. Nationality: Tunisian. Passport No: L945660 (Tunisian passport issued on 4.12.1998 which expired on 3.12.2001). Other information: (a) Italian fiscal code: TRB CBN 66E01 Z352O; (b) Resided in Italy as at December 2009; (c) Mothers name is Um al-Khayr al-Wafi. Date of designation referred to in Article 2a(4)(b): 23.6.2004. (c) Nedal Mahmoud Saleh (alias (a) Nedal Mahmoud N. Saleh, (b) Salah Nedal, (c) Tarek Naser, (d) Hitem, (e) Hasim). Address: Manchester, United Kingdom. Date of birth: 26.3.1972. Place of birth: Tunisia. Nationality: Tunisian. Date of designation referred to in Article 2a (4) (b): 25.6.2003. (2) The entry Abid Hammadou (alias (a) Abdelhamid Abou Zeid; (b) Youcef Adel; (c) Abou Abdellah). Date of birth: 12.12.1965. Place of birth: Touggourt, Wilaya (province) of Ouargla, Algeria. Nationality: Algerian. Other information: (a) Associated with the Organisation of Al-Qaida in the Islamic Maghreb; (b) Located in Northern Mali as of June 2008; (c) Mothers name: Fatma Hammadou. Fathers name: Benabes. under the heading Natural persons shall be replaced by the following: Amor Mohamed Ghedeir (alias (a) Abdelhamid Abou Zeid; (b) Youcef Adel; (c) Abou Abdellah, (d) Abid Hammadou). Date of birth: Approximately 1958. Place of birth: Deb-Deb, Amenas, Wilaya (province) of Illizu, Algeria. Nationality: Algerian. Other information: (a) Mothers name is Benarouba Bachira; (b) Fathers name is Mabrouk. Date of designation referred to in Article 2a (4) (b): 3.7.2008. (3) The entry Mohammad Ilyas Kashmiri (alias (a) Muhammad Ilyas Kashmiri, (b) Elias al-Kashmiri, (c) Ilyas Naib Amir). Title: (a) Mufti, (b) Maulana. Address: Thathi Village, Samahni, Bhimber District, Pakistan-administered Kashmir. Date of birth: (a) 2.1.1964, (b) 10.2.1964. Place of birth: Bhimber, Samahani Valley, Pakistan-administered Kashmir. Other information: Commander of Harakat-ul Jihad Islami. Date of designation referred to in Article 2a(4)(b): 6.8.2010. under the heading Natural persons shall be replaced by the following: Mohammad Ilyas Kashmiri (alias (a) Muhammad Ilyas Kashmiri, (b) Elias al-Kashmiri, (c) Ilyas Naib Amir). Title: Mufti. Address: Thathi Village, Samahni, Bhimber District, Pakistan-administered Kashmir. Date of birth: (a) 2.1.1964, (b) 10.2.1964. Place of birth: Bhimber, Samahani Valley, Pakistan-administered Kashmir. Other information: (a) Former title: Maulana. (b) Reportedly deceased in Pakistan on 11 June 2011. Date of designation referred to in Article 2a(4)(b): 6.8.2010. (4) The entry Mati ur-Rehman (alias (a) Mati-ur Rehman, (b) Mati ur Rehman, (c) Matiur Rahman, (d) Matiur Rehman, (e) Matti al-Rehman, (f) Abdul Samad, (g) Samad Sial, (h) Abdul Samad Sial). Date of birth: Approximately 1977. Nationality: Pakistani. Other information: Mati ur-Rehman is the chief operational commander of Lashkar i Jhangvi. Date of designation referred to in Article 2a(4)(b): 22.8.2011. under the heading Natural persons shall be replaced by the following: Mati ur-Rehman Ali Muhammad (alias (a) Mati-ur Rehman, (b) Mati ur Rehman, (c) Matiur Rahman, (d) Matiur Rehman, (e) Matti al-Rehman, (f) Abdul Samad, (g) Samad Sial, (h) Abdul Samad Sial, (i) Ustad Talha, (j) Qari Mushtaq, (k) Tariq, (l) Hussain). Date of birth: Approximately 1977. Place of birth: Chak number 36/DNB, Rajkan, Madina Colony, Bahawalpur District, Punjab Province, Pakistan. Nationality: Pakistani. Date of designation referred to in Article 2a(4)(b): 22.8.2011. (5) The entry Youcef Abbes (alias Giuseppe). Date of birth: 5.1.1965. Place of birth: Bab el Oued, Algiers, Algeria. Nationality: Algerian. Other information: (a) Considered a fugitive from justice by the Italian authorities as of 5 July 2008; (b) Reportedly deceased in 2000; (c) Fathers name is Mokhtar; (d) Mothers name is Abbou Aicha; (e) Brother of Moustafa Abbes. Date of designation referred to in Article 2a (4) (b): 17.3.2004. under the heading Natural persons shall be replaced by the following: Youcef Abbes (alias Giuseppe). Date of birth: 5.1.1965. Place of birth: Bab el Oued, Algiers, Algeria. Nationality: Algerian. Other information: (a) Fathers name is Mokhtar; (b) Mothers name is Abbou Aicha. Date of designation referred to in Article 2a (4) (b): 17.3.2004. (6) The entry Fahd Mohammed Ahmed Al-Quso (alias (a) Fahd al-Quso, (b) Fahd Mohammed Ahmen Al-Quso, (c) Abu Huthaifah, (d) Abu Huthaifah al-Yemeni, (e) Abu Huthaifah al-Adani, (f) Abu al-Bara, (g) Abu Huthayfah al- Adani, (h) Fahd Mohammed Ahmed al-Awlaqi, (i) Huthaifah al-Yemeni (j) Abu Huthaifah al-Abu al-Bara, (k) Fahd Mohammed Ahmad al-Kuss). Address: Yemen. Date of birth: 12.11.1974. Place of birth: Aden, Yemen. Nationality: Yemeni. Other information: (a) Yemeni national identification number 2043, (b) Operative of Al- Qaida in the Arabian Peninsula and cell leader in Shabwa Province, Yemen. Date of designation referred to in Article 2a(4)(b): 7.12.2010. under the heading Natural persons shall be replaced by the following: Fahd Mohammed Ahmed Al-Quso (alias (a) Fahd al-Quso, (b) Fahd Mohammed Ahmen Al-Quso, (c) Abu Huthaifah, (d) Abu Huthaifah al-Yemeni, (e) Abu Huthaifah al-Adani, (f) Abu al-Bara, (g) Abu Huthayfah al- Adani, (h) Fahd Mohammed Ahmed al-Awlaqi, (i) Huthaifah al-Yemeni (j) Abu Huthaifah al-Abu al-Bara, (k) Fahd Mohammed Ahmad al-Kuss). Address: Yemen. Date of birth: 12.11.1974. Place of birth: Aden, Yemen. Nationality: Yemeni. Other information: Reportedly deceased on 6 May 2012 in Yemen. Date of designation referred to in Article 2a(4)(b): 7.12.2010.